 Case 3:18-cv-01322-KAD Document 308-3 Filed 09/29/20 Page 1 of 18




Plaintiff Exhibit C
                   Case 3:18-cv-01322-KAD Document 308-3 Filed 09/29/20 Page 2 of 18

Subject:
Re: Statement
From:
Krystie Rondini                             >
Date:
7/30/2016 2:22 PM
To:


Hi       I would not be telling anyone about her statement. We do not discuss that with others. Even if I do need to
interview other people.

Thanks

Krystie

Sent from my iPhone

On Jul 30, 2016, at 8:36 AM,                                                      wrote:

> Krystie:
>
> I'll work on the schedule with Charlanne and get back to you.
>
> I have one other request. This event has already leaked to           s friend group. It's clear me that      s statement
will be a brave and well-justified action, but it could cause a significant ripple in her social world. We're OK with that
and frankly we expect that from some of the parties involved. However, it would be much better if             's statement
does not become known until after she swims on Sunday 07Aug. Does this pose a problem?
>
>
>
> On 7/30/2016 6:08 AM, Krystie Rondini wrote:
>> Good morning            that will not be a problem at all. I can come to your home Monday say 930 if that works for
everyone?
>>
>> I am off till Monday morning but will check my email over the weekend.
>>
>> Hope your able to enjoy the weekend
>>
>> Krystie
>>
>>
>>
>> Sent from my iPhone
>>
>> On Jul 29, 2016, at 11:04 PM,                                                         wrote:
>>
>>> Krystie:
>>>
>>> Thanks for your patience in this matter.           today met with her therapist, Rebecca Stiritz, and subsequent to that
meeting         is ready to make a statement to the police. We have two requests:
>>>
                                                   CONFIDENTIAL
                                                                                                        P0325
                     Case 3:18-cv-01322-KAD Document 308-3 Filed 09/29/20 Page 3 of 18
>>> We want to make the statement here at the house. We feel that's a little bit easier for      than having to go to
the police station.
>>> We want Charlanne Zepf (from GA) to attend the statement with            .
>>>
>>>         is available Monday, Tuesday or Wednesday, after 9a and before 3:30p. Please let us know what times work
for you so we can coordinate with Charlanne.
>>>
>>> Thanks for your help.
>>>
>>>
>




                                                CONFIDENTIAL
                                                                                                  P0326
                  Case 3:18-cv-01322-KAD Document 308-3 Filed 09/29/20 Page 4 of 18

Subject:
News
From:

Date:
1/20/2017 9:50 AM
To:
Molly King <                                 >, Tom Sullivan                                      >,

CC:


Molly, Tom, Mark:

         just received a call from the GPD. The prosecutor has declined the arrest warrant. There will be no charges in
this case.

We are without words.




                           CONFIDENTIAL: FOR ATTORNEY'S EYES ONLY
                                                                                                       P0448
                     Case 3:18-cv-01322-KAD Document 308-3 Filed 09/29/20 Page 5 of 18

Subject:
Follow up: Brunswick
From:
Molly King
Date:
8/8/2016 11:31 AM
To:
                               ,
CC:
Tom Sullivan

Dear           and      ,

I have spoken to Tom Philip this morning. He was already aware of the situation involving         as the GPD has begun
to talk to some people as part of their investigation and so some of those people have checked in with him.

Tom Philip said he needs something to formally respond to, which is understandable given that the GPD investigation is
confidential. Can I suggest that you follow up with him directly to share your concerns and either openly copy Tom
Sullivan and me or forward the email to us afterwards?
His email is:

Thanks so much and I hope that your trip to France is providing the respite you and     deserve.

Best to you and to       ,

Molly




                             CONFIDENTIAL: FOR ATTORNEY'S EYES ONLY
                                                                                                   P0502
                   Case 3:18-cv-01322-KAD Document 308-3 Filed 09/29/20 Page 6 of 18

Subject:
Re: Follow up: Brunswick
From:
Molly King
Date:
8/9/2016 9:11 AM
To:

CC:
                                              , Tom Sullivan

Dear        and         ,

Thank you for your thoughtful email. It clearly represents your character and the tremendous care and bravery that both
you and       have demonstrated at every turn.

In terms of how to follow up with Tom Philip, as with any school head, he has to ensure that he is following process as
he responds to this situation, including due process for his student. My advice is to present the facts in terms of values
and expectations that have been breached in this situation, including the laws of the land (i.e. underage drinking). It
sounds like there were witnesses, even from the Brunswick community. That's helpful information for Tom Philip as he
navigates this situation for his whole community. In addition, as school heads, we expect that the behavior of members
of our community does not undermine the reputation of our school nor should behaviors disrupt our communities. For
the school's part, we have a responsibility to all students that they feel emotionally and physically safe. All of the
aforementioned are the types of expectations that we outline in our handbooks and enrollment contracts.

Please understand that I don't mean to reduce your extraordinarily challenging situation to a set of prescribed principles
or a handbook. You have done a phenomenal job navigating the most difficult waters. I simply wanted to share some of
the ways school heads approach these situations as you try to share your concerns with Tom Philip about what has
transpired for     . I'm sure Tom Sullivan will weigh in if he has some thoughts. Brave is the word for          and for
you and you have our total support.

Best to you all,

Molly

On Tue, Aug 9, 2016 at 2:53 AM,                                                       wrote:

  Molly:

  I'm not surprised that Tom Philip learned of the event. As we were departing Greenwich Thursday morning I fielded
several calls from parents of those who attended the party. There are no secrets in this type of situation, but still we
naively imagined a quieter process.

  In the next day or two I'll send an e-mail to Tom Philip, copying you and Tom Sullivan. I'm not sure quite what to
say, but I'll come up with something.

         and I spent 4 days together at the Maryland swim meet, then traveling to France. It really sunk in how stressful
the summer has been for her. Outside the pool her days are consumed with texts, phone calls and worries about what
she unleashed. That's right, that's how she looks at it. It's what she unleashed. We've had many long talks about that.
I'm a USA swimming official and in that role I have to judge a swim stroke. I've disqualified swimmers who've done
best times but outside of the rules. Coaches and swimmers can get upset, but I remind myself that the swimmer
disqualified himself, I merely observed the event. The same is true for        , but only over time she'll know that's true.
                            CONFIDENTIAL: FOR ATTORNEY'S EYES ONLY
                                                                                                       P0503
                   Case 3:18-cv-01322-KAD Document 308-3 Filed 09/29/20 Page 7 of 18
            and I have no doubts that we've chosen the right response. The event has cracked open a dark world that
neither of us has ever glimpsed. As the ripples spread to friends and family I've learned of four stories similar to
     's. One of those went to trial. Another perpetrator was eventually murdered. Many offenders did it over and over
again harming countless victims. Reporting is the best way to stop the damage, but it doesn't come without a cost. I
hope        's fellow students understand how brave she is, and why she stood up.




  On 8/8/2016 11:31 AM, Molly King wrote:
> Dear             and        ,
>
> I have spoken to Tom Philip this morning. He was already aware of the situation involving             as the GPD has
begun to talk to some people as part of their investigation and so some of those people have checked in with him.
>
> Tom Philip said he needs something to formally respond to, which is understandable given that the GPD
investigation is confidential. Can I suggest that you follow up with him directly to share your concerns and either openly
copy Tom Sullivan and me or forward the email to us afterwards?
> His email is:
>
> Thanks so much and I hope that your trip to France is providing the respite you and            deserve.
>
> Best to you and to           ,
>
> Molly
>




                           CONFIDENTIAL: FOR ATTORNEY'S EYES ONLY
                                                                                                     P0504
                   Case 3:18-cv-01322-KAD Document 308-3 Filed 09/29/20 Page 8 of 18

Subject:
Re: Follow up: Brunswick
From:
Molly King
Date:
8/9/2016 9:11 AM
To:

CC:
                                               Tom Sullivan                                        >

Dear        and         ,

Thank you for your thoughtful email. It clearly represents your character and the tremendous care and bravery that both
you and       have demonstrated at every turn.

In terms of how to follow up with Tom Philip, as with any school head, he has to ensure that he is following process as
he responds to this situation, including due process for his student. My advice is to present the facts in terms of values
and expectations that have been breached in this situation, including the laws of the land (i.e. underage drinking). It
sounds like there were witnesses, even from the Brunswick community. That's helpful information for Tom Philip as he
navigates this situation for his whole community. In addition, as school heads, we expect that the behavior of members
of our community does not undermine the reputation of our school nor should behaviors disrupt our communities. For
the school's part, we have a responsibility to all students that they feel emotionally and physically safe. All of the
aforementioned are the types of expectations that we outline in our handbooks and enrollment contracts.

Please understand that I don't mean to reduce your extraordinarily challenging situation to a set of prescribed principles
or a handbook. You have done a phenomenal job navigating the most difficult waters. I simply wanted to share some of
the ways school heads approach these situations as you try to share your concerns with Tom Philip about what has
transpired for     . I'm sure Tom Sullivan will weigh in if he has some thoughts. Brave is the word for          and for
you and you have our total support.

Best to you all,

Molly

On Tue, Aug 9, 2016 at 2:53 AM,                                                       wrote:

  Molly:

  I'm not surprised that Tom Philip learned of the event. As we were departing Greenwich Thursday morning I fielded
several calls from parents of those who attended the party. There are no secrets in this type of situation, but still we
naively imagined a quieter process.

  In the next day or two I'll send an e-mail to Tom Philip, copying you and Tom Sullivan. I'm not sure quite what to
say, but I'll come up with something.

         and I spent 4 days together at the Maryland swim meet, then traveling to France. It really sunk in how stressful
the summer has been for her. Outside the pool her days are consumed with texts, phone calls and worries about what
she unleashed. That's right, that's how she looks at it. It's what she unleashed. We've had many long talks about that.
I'm a USA swimming official and in that role I have to judge a swim stroke. I've disqualified swimmers who've done
best times but outside of the rules. Coaches and swimmers can get upset, but I remind myself that the swimmer
disqualified himself, I merely observed the event. The same is true for        , but only over time she'll know that's true.
                            CONFIDENTIAL: FOR ATTORNEY'S EYES ONLY
                                                                                                       P0505
                   Case 3:18-cv-01322-KAD Document 308-3 Filed 09/29/20 Page 9 of 18
            and I have no doubts that we've chosen the right response. The event has cracked open a dark world that
neither of us has ever glimpsed. As the ripples spread to friends and family I've learned of four stories similar to
     's. One of those went to trial. Another perpetrator was eventually murdered. Many offenders did it over and over
again harming countless victims. Reporting is the best way to stop the damage, but it doesn't come without a cost. I
hope        's fellow students understand how brave she is, and why she stood up.




  On 8/8/2016 11:31 AM, Molly King wrote:
> Dear             and        ,
>
> I have spoken to Tom Philip this morning. He was already aware of the situation involving             as the GPD has
begun to talk to some people as part of their investigation and so some of those people have checked in with him.
>
> Tom Philip said he needs something to formally respond to, which is understandable given that the GPD
investigation is confidential. Can I suggest that you follow up with him directly to share your concerns and either openly
copy Tom Sullivan and me or forward the email to us afterwards?
> His email is:
>
> Thanks so much and I hope that your trip to France is providing the respite you and            deserve.
>
> Best to you and to           ,
>
> Molly
>




                           CONFIDENTIAL: FOR ATTORNEY'S EYES ONLY
                                                                                                     P0506
                     Case 3:18-cv-01322-KAD Document 308-3 Filed 09/29/20 Page 10 of 18

Subject:
Re: Follow up: Brunswick
From:
Tom Sullivan                                       >
Date:
8/9/2016 11:12 AM
To:
Molly King                                     >
CC:
                                                                                                  >

Totally agree with Molly's points -- the facts of the case and the values of the school are the two key areas. No matter
what a judge decides (and I very much expect it will be supportive of         ), Brunswick's standards must be even higher
when it comes to the treatment of others in a shared school community. For several years now Brunswick's main
webpage has a "Safe 'Wick" system for reporting "unsafe situations in which Brunswick students are involved." I'd say
we're looking at a case where a Brunswick student created a frighteningly unsafe situation for a GA student, one which
could have been even worse had          not physically restrained him. She was strong then and now.

Thanks for keeping me informed, and hope there are some moments in France when you get a little distance from all
this.

--Tom

On Tue, Aug 9, 2016 at 9:11 AM, Molly King                                         > wrote:

  Dear        and          ,

  Thank you for your thoughtful email. It clearly represents your character and the tremendous care and bravery that
both you and      have demonstrated at every turn.

   In terms of how to follow up with Tom Philip, as with any school head, he has to ensure that he is following process
as he responds to this situation, including due process for his student. My advice is to present the facts in terms of values
and expectations that have been breached in this situation, including the laws of the land (i.e. underage drinking). It
sounds like there were witnesses, even from the Brunswick community. That's helpful information for Tom Philip as he
navigates this situation for his whole community. In addition, as school heads, we expect that the behavior of members
of our community does not undermine the reputation of our school nor should behaviors disrupt our communities. For
the school's part, we have a responsibility to all students that they feel emotionally and physically safe. All of the
aforementioned are the types of expectations that we outline in our handbooks and enrollment contracts.

   Please understand that I don't mean to reduce your extraordinarily challenging situation to a set of prescribed
principles or a handbook. You have done a phenomenal job navigating the most difficult waters. I simply wanted to
share some of the ways school heads approach these situations as you try to share your concerns with Tom Philip about
what has transpired for       . I'm sure Tom Sullivan will weigh in if he has some thoughts. Brave is the word for
and for you and you have our total support.

  Best to you all,

  Molly

  On Tue, Aug 9, 2016 at 2:53 AM,                                                      > wrote:

     Molly:
                               CONFIDENTIAL: FOR ATTORNEY'S EYES ONLY
                                                                                                        P0507
                  Case 3:18-cv-01322-KAD Document 308-3 Filed 09/29/20 Page 11 of 18
     I'm not surprised that Tom Philip learned of the event. As we were departing Greenwich Thursday morning I
fielded several calls from parents of those who attended the party. There are no secrets in this type of situation, but still
we naively imagined a quieter process.

     In the next day or two I'll send an e-mail to Tom Philip, copying you and Tom Sullivan. I'm not sure quite what to
say, but I'll come up with something.

            and I spent 4 days together at the Maryland swim meet, then traveling to France. It really sunk in how
stressful the summer has been for her. Outside the pool her days are consumed with texts, phone calls and worries about
what she unleashed. That's right, that's how she looks at it. It's what she unleashed. We've had many long talks about
that. I'm a USA swimming official and in that role I have to judge a swim stroke. I've disqualified swimmers who've
done best times but outside of the rules. Coaches and swimmers can get upset, but I remind myself that the swimmer
disqualified himself, I merely observed the event. The same is true for        , but only over time she'll know that's true.

                and I have no doubts that we've chosen the right response. The event has cracked open a dark world that
neither of us has ever glimpsed. As the ripples spread to friends and family I've learned of four stories similar to
     's. One of those went to trial. Another perpetrator was eventually murdered. Many offenders did it over and over
again harming countless victims. Reporting is the best way to stop the damage, but it doesn't come without a cost. I
hope        's fellow students understand how brave she is, and why she stood up.




     On 8/8/2016 11:31 AM, Molly King wrote:
>      Dear           and       ,
>
>      I have spoken to Tom Philip this morning. He was already aware of the situation involving          as the GPD has
begun to talk to some people as part of their investigation and so some of those people have checked in with him.
>
>      Tom Philip said he needs something to formally respond to, which is understandable given that the GPD
investigation is confidential. Can I suggest that you follow up with him directly to share your concerns and either openly
copy Tom Sullivan and me or forward the email to us afterwards?
>      His email is:
>
>      Thanks so much and I hope that your trip to France is providing the respite you and         deserve.
>
>      Best to you and to        ,
>
>      Molly
>




                            CONFIDENTIAL: FOR ATTORNEY'S EYES ONLY
                                                                                                         P0508
                  Case 3:18-cv-01322-KAD Document 308-3 Filed 09/29/20 Page 12 of 18

Subject:
Re: Follow up: Brunswick
From:
                                                    >
Date:
8/9/2016 2:53 AM
To:
Molly King                                      ,
CC:
Tom Sullivan

Molly:

I'm not surprised that Tom Philip learned of the event. As we were departing Greenwich Thursday morning I fielded
several calls from parents of those who attended the party. There are no secrets in this type of situation, but still we
naively imagined a quieter process.

In the next day or two I'll send an e-mail to Tom Philip, copying you and Tom Sullivan. I'm not sure quite what to say,
but I'll come up with something.

       and I spent 4 days together at the Maryland swim meet, then traveling to France. It really sunk in how stressful
the summer has been for her. Outside the pool her days are consumed with texts, phone calls and worries about what
she unleashed. That's right, that's how she looks at it. It's what she unleashed. We've had many long talks about that.
I'm a USA swimming official and in that role I have to judge a swim stroke. I've disqualified swimmers who've done
best times but outside of the rules. Coaches and swimmers can get upset, but I remind myself that the swimmer
disqualified himself, I merely observed the event. The same is true for        , but only over time she'll know that's true.

         and I have no doubts that we've chosen the right response. The event has cracked open a dark world that
neither of us has ever glimpsed. As the ripples spread to friends and family I've learned of four stories similar to
      s. One of those went to trial. Another perpetrator was eventually murdered. Many offenders did it over and over
again harming countless victims. Reporting is the best way to stop the damage, but it doesn't come without a cost. I
hope        's fellow students understand how brave she is, and why she stood up.




On 8/8/2016 11:31 AM, Molly King wrote:
> Dear           and       ,
>
> I have spoken to Tom Philip this morning. He was already aware of the situation involving          as the GPD has
begun to talk to some people as part of their investigation and so some of those people have checked in with him.
>
> Tom Philip said he needs something to formally respond to, which is understandable given that the GPD investigation
is confidential. Can I suggest that you follow up with him directly to share your concerns and either openly copy Tom
Sullivan and me or forward the email to us afterwards?
> His email is:
>
> Thanks so much and I hope that your trip to France is providing the respite you and        deserve.
>
> Best to you and to        ,
>
> Molly
                            CONFIDENTIAL: FOR ATTORNEY'S EYES ONLY
                                                                                                        P0509
                  Case 3:18-cv-01322-KAD Document 308-3 Filed 09/29/20 Page 13 of 18

Subject:

From:

Date:
8/14/2016 5:59 AM
To:
TPhilip
CC:
Molly King                                      ,


Dear Tom:

Last Monday, Molly King relayed your request for information regarding the incidents that took place at our home on
the last day of finals. I apologize for the delayed response; we are traveling in Europe and are returning home next
Thursday.

In June,         and I hosted a pool party for about 15 of       s school friends and their parents. Our son,       '11,
and his middle school friend Patrick supervised the pool, while the parents stayed nearby on the patio and lawn.   

About two weeks ago,            and I received a voicemail from the Greenwich Police regarding an "incident". It turns
out that the incident involved      -- during that same party she was the victim of an attempted rape at our pool house.
We've learned that the long delay between the event and the reporting is not unusual for this type of situation.
was traumatized, but after a time she reported it to her GA counselor, Charlanne Zepf, who appropriately forwarded the
information to DCF.

How could this happen at our house, in a very heavily supervised setting? The day of the party,           asked to add
three Brunswick boys to the guest list.           and I did not know these boys well, and they arrived late, close to the
end of the party. As I did with all visitors that night, I greeted and conversed with our new guests at the front door.
They seemed jovial, consistent with the mood on the last day of exams, but nothing more. I mostly spoke to one of the
three, but I didn't make a point of speaking to each individually. They passed my checkpoint without triggering any
concern.

No alcohol was served that night, either to the parents or anyone else. However we learned after the the fact that one of
the new arrivals,                soon began acting strangely, probably drunk. We've heard that some teenagers "pre-
game", consuming a large amount of alcohol immediately before entering a party. We speculate that this is what
happened in this instance.

I want to emphasize that only one boy misbehaved. The two boys who came with him acted appropriately;                in
particular mentioned that they were intelligent and respectful.

Having arrived at the pool area, the boy's behavior was aggressive and lewd. According to our son           ,
entered the water and became "touchy" and physical with the girls, including highly inappropriate language. Some of
this roughhousing was directed at         , but not exclusively.      got into the pool and intervened verbally. In
response the boy turned on         , choking him with two hands around his throat. At first         thought it was some
kind of stupid stunt, but when it didn't stop        spun the boy around into a headlock with an admonition to "cool it".  
He did cool it for a while. In the meantime           immediately began to arrange for the boy's departure. "Who is this
guy? Who did he come with? Where's his ride? He should be taken home..."

       eventually found the boy's companions. Together they ordered an Uber for him, but before the car arrived, the
boy's behavior continued to spiral. At this time only boys remained at the party.   Two of     classmates took him
                           CONFIDENTIAL: FOR ATTORNEY'S EYES ONLY
                                                                                                       P0515
                   Case 3:18-cv-01322-KAD Document 308-3 Filed 09/29/20 Page 14 of 18
to the pool house bathroom to encourage him to purge. assisted them while and his friend Patrick remained
at the pool, acting as lifeguards.

The party was winding down and one of the helpers (reluctantly) left the party when his ride came.                 and I were
at the front of the house, seeing the guests and their parents off. Shortly after the first helper left, by unfortunate timing,
the second helper's mom, who attended the party, told her son it was also time to go. When he left,              was alone
with the drunk boy who suddenly became very aggressive. "No", "Stop" and so forth had no impact. Fortunately
is a strong athlete and she managed to fight him off, then escape from the situation. The police detective who recorded
       's statement classified the crime as a 4th degree sexual assault, a felony. Although the boy failed to achieve his
intentions fully, there is no doubt this was a very serious assault.

After learning of this event, Cynthia and I have retained a therapist for        who specializes in this type of trauma.
The therapist has advised us that it's best that        has no further contact whatsoever with this boy, either at school, or
otherwise. We are in consultation with our attorney who has advised us that a request for a restraining order would
likely be granted in this situation, but at this stage we have not chosen a course of action.

If Brunswick follows a disciplinary process separate from the confidential actions now underway in the juvenile court,
         and I ask Brunswick also to keep confidential details of this incident. In particular, due to the nature of this
assault, we feel strongly that no students participate in the disciplinary process in any way whatsoever.

Our family returns from vacation late on the 18th. Until that time we are available by email daily. We thank you for
your attention.

Sincerely,




                            CONFIDENTIAL: FOR ATTORNEY'S EYES ONLY
                                                                                                          P0516
                     Case 3:18-cv-01322-KAD Document 308-3 Filed 09/29/20 Page 15 of 18

Subject:
Re:
From:
Tom Sullivan
Date:
8/15/2016 5:30 PM
To:

CC:
Molly King                                        >

       and         ,
Molly and I just wanted to acknowledge your thoughtful email to Brunswick. We're both available to speak if you want
to reach out at any point, whether it's now or next week. Whatever timing is best for you.

We're here to support          and you.

Yours,
Tom

Tom's cell --
Molly's cell --




On Mon, Aug 15, 2016 at 11:48 AM, Thomas Philip                                             wrote:

         ,

  Thank you for your email, I'm sure it was a hard one to compose.

  Given           's accusations, clearly this appears to be a situation that mandates the school's immediate attention.

  By way of background, I was contacted by                     two weeks ago and he and I have since spoken and met
several times since; both of his parents have come in as well. It is clear to me that both   as well as his parents are
very concerned about the accusations as well as about other circumstances of the party.

  I have also spoken with another boy who was at the party who               mentioned as a witness.

   The Greenwich Police have been made aware that Brunswick was contacted by                and that we are investigating
the matter - clearly we do not want to get in the way of their investigation, so we will proceed with care in that regard.

   I also appreciate your request for confidentiality. However, I should alert you to the fact that    's accusation and
other details of the party do seem to be fairly widely known at this point so containing it from here might prove
challenging. Also, by its very nature, both our and, I would assume, the Greenwich Police Department's efforts to look
into this matter will inevitably widen that circle further to some degree.


                              CONFIDENTIAL: FOR ATTORNEY'S EYES ONLY
                                                                                                          P0517
                   Case 3:18-cv-01322-KAD Document 308-3 Filed 09/29/20 Page 16 of 18
  Specifically, for Brunswick, as happens in most potential disciplinary situations, it is and will be, important for us to
hear from as many people as possible who might have been involved in or aware of anything that might have happened
and to that end, for us to move further, we will need to meet with      as well.

  I understand that you are currently away as a family, so if you could have          contact me with some days/times that
would work for her to come-in, that would be helpful.

   In the meantime, should you have any questions or should you like to speak on the phone, please feel free to call
either the office:             or my cell:             .

  T




  Thomas W. Philip
  Headmaster
  Brunswick School
  100 Maher Avenue
  Greenwich, CT 06830


  On Aug 14, 2016, at 5:59 AM,                                                        wrote:

> Dear Tom:
>
> Last Monday, Molly King relayed your request for information regarding the incidents that took place at our home
on the last day of finals. I apologize for the delayed response; we are traveling in Europe and are returning home next
Thursday.
>
> In June,             and I hosted a pool party for about 15 of        's school friends and their parents. Our son,
'11, and his middle school friend Patrick supervised the pool, while the parents stayed nearby on the patio and lawn.   
>
> About two weeks ago,                and I received a voicemail from the Greenwich Police regarding an "incident". It
turns out that the incident involved        -- during that same party she was the victim of an attempted rape at our pool
house. We've learned that the long delay between the event and the reporting is not unusual for this type of situation.
       was traumatized, but after a time she reported it to her GA counselor, Charlanne Zepf, who appropriately
forwarded the information to DCF.
>
> How could this happen at our house, in a very heavily supervised setting? The day of the party,                asked to add
three Brunswick boys to the guest list.           and I did not know these boys well, and they arrived late, close to the
end of the party. As I did with all visitors that night, I greeted and conversed with our new guests at the front door.
They seemed jovial, consistent with the mood on the last day of exams, but nothing more. I mostly spoke to one of the
three, but I didn't make a point of speaking to each individually. They passed my checkpoint without triggering any
concern.
>
> No alcohol was served that night, either to the parents or anyone else. However we learned after the the fact that
one of the new arrivals,                   soon began acting strangely, probably drunk. We've heard that some teenagers
"pre-game", consuming a large amount of alcohol immediately before entering a party. We speculate that this is what
happened in this instance.
>
> I want to emphasize that only one boy misbehaved. The two boys who came with him acted appropriately;
in particular mentioned that they were intelligent and respectful.
                            CONFIDENTIAL: FOR ATTORNEY'S EYES ONLY
                                                                                                        P0518
                  Case 3:18-cv-01322-KAD Document 308-3 Filed 09/29/20 Page 17 of 18

Subject:
Re:
From:
Thomas Philip
Date:
8/15/2016 11:48 AM
To:

CC:
Molly King                                      , Tom Sullivan                                        ,


     ,

Thank you for your email, I'm sure it was a hard one to compose.

Given        s accusations, clearly this appears to be a situation that mandates the school's immediate attention.

By way of background, I was contacted by                   two weeks ago and he and I have since spoken and met
several times since; both of his parents have come in as well. It is clear to me that both  as well as his parents are
very concerned about the accusations as well as about other circumstances of the party.

I have also spoken with another boy who was at the party who           mentioned as a witness.

The Greenwich Police have been made aware that Brunswick was contacted by                and that we are investigating the
matter - clearly we do not want to get in the way of their investigation, so we will proceed with care in that regard.

I also appreciate your request for confidentiality. However, I should alert you to the fact that      s accusation and
other details of the party do seem to be fairly widely known at this point so containing it from here might prove
challenging. Also, by its very nature, both our and, I would assume, the Greenwich Police Department's efforts to look
into this matter will inevitably widen that circle further to some degree.

Specifically, for Brunswick, as happens in most potential disciplinary situations, it is and will be, important for us to
hear from as many people as possible who might have been involved in or aware of anything that might have happened
and to that end, for us to move further, we will need to meet with       as well.

I understand that you are currently away as a family, so if you could have        contact me with some days/times that
would work for her to come-in, that would be helpful.

In the meantime, should you have any questions or should you like to speak on the phone, please feel free to call either
the office:             or my cell:             .

T




Thomas W. Philip
Headmaster
Brunswick School
100 Maher Avenue
                           CONFIDENTIAL: FOR ATTORNEY'S EYES ONLY
                                                                                                          P0520
                Case 3:18-cv-01322-KAD Document 308-3 Filed 09/29/20 Page 18 of 18
Greenwich, CT 06830


On Aug 14, 2016, at 5:59 AM,                                                          wrote:

> Dear Tom:
>
> Last Monday, Molly King relayed your request for information regarding the incidents that took place at our home on
the last day of finals. I apologize for the delayed response; we are traveling in Europe and are returning home next
Thursday.
>
> In June,           and I hosted a pool party for about 15 of         's school friends and their parents. Our son,         '11,
and his middle school friend Patrick supervised the pool, while the parents stayed nearby on the patio and lawn.   
>
> About two weeks ago,               and I received a voicemail from the Greenwich Police regarding an "incident". It
turns out that the incident involved           -- during that same party she was the victim of an attempted rape at our pool
house. We've learned that the long delay between the event and the reporting is not unusual for this type of situation.
        was traumatized, but after a time she reported it to her GA counselor, Charlanne Zepf, who appropriately
forwarded the information to DCF.
>
> How could this happen at our house, in a very heavily supervised setting? The day of the party,               asked to add
three Brunswick boys to the guest list.              and I did not know these boys well, and they arrived late, close to the
end of the party. As I did with all visitors that night, I greeted and conversed with our new guests at the front door.
They seemed jovial, consistent with the mood on the last day of exams, but nothing more. I mostly spoke to one of the
three, but I didn't make a point of speaking to each individually. They passed my checkpoint without triggering any
concern.
>
> No alcohol was served that night, either to the parents or anyone else. However we learned after the the fact that one
of the new arrivals,                    soon began acting strangely, probably drunk. We've heard that some teenagers
"pre-game", consuming a large amount of alcohol immediately before entering a party. We speculate that this is what
happened in this instance.
>
> I want to emphasize that only one boy misbehaved. The two boys who came with him acted appropriately; Kevin in
particular mentioned that they were intelligent and respectful.
>
> Having arrived at the pool area, the boy's behavior was aggressive and lewd. According to our son                ,
entered the water and became "touchy" and physical with the girls, including highly inappropriate language. Some of
this roughhousing was directed at           , but not exclusively.         got into the pool and intervened verbally. In
response the boy turned on           , choking him with two hands around his throat. At first           thought it was some
kind of stupid stunt, but when it didn't stop           spun the boy around into a headlock with an admonition to "cool it".  
He did cool it for a while. In the meantime             immediately began to arrange for the boy's departure. "Who is this
guy? Who did he come with? Where's his ride? He should be taken home..."
>
> Kevin eventually found the boy's companions. Together they ordered an Uber for him, but before the car arrived, the
boy's behavior continued to spiral. At this time only boys remained at the party.   Two of               classmates took him
to the pool house bathroom to encourage him to purge.               assisted them while         and his friend Patrick remained
at the pool, acting as lifeguards.
>
> The party was winding down and one of the helpers (reluctantly) left the party when his ride came.                  and I were
at the front of the house, seeing the guests and their parents off. Shortly after the first helper left, by unfortunate timing,
the second helper's mom, who attended the party, told her son it was also time to go. When he left,              was alone
with the drunk boy who suddenly became very aggressive. "No", "Stop" and so forth had no impact. Fortunately
is a strong athlete and she managed to fight him off, then escape from the situation. The police detective who recorded
       's statement classified the crime as a 4th degree sexual assault, a felony. Although the boy failed to achieve his
                            CONFIDENTIAL: FOR ATTORNEY'S EYES ONLY
                                                                                                           P0521
